Exhibit 10.1

EXECUTION COPY

$270,000,000

CACI International Inc

2.125% Convertible Senior Subordinated Notes Due 2014

Purchase Agreement

May 10, 2007

J.P. Morgan Securities Inc.

277 Park Avenue

New York, New York 10172

Banc of America Securities LLC

9 West 57th Street

New York, New York 10019

As Representatives of the

several Initial Purchasers listed

in Schedule 1 hereto

Ladies and Gentlemen:

CACI International Inc, a Delaware corporation (the “Company”), proposes to
issue and sell to the several initial purchasers listed in Schedule 1 hereto
(the “Initial Purchasers”), for whom you are acting as Representatives (the
“Representatives”), $270,000,000 aggregate principal amount of its 2.125%
Convertible Senior Subordinated Notes Due 2014 (the “Firm Securities”). The
Securities (as defined below) will be issued pursuant to an Indenture to be
dated as of May 16, 2007, (the “Indenture”) between the Company and The Bank of
New York, as trustee (the “Trustee”). The Company also proposes to issue and
sell to the Initial Purchasers not more than an additional $30,000,000 aggregate
principal amount of its 2.125% Convertible Senior Subordinated Notes Due 2014
(the “Additional Securities”) if and to the extent that the Initial Purchasers
shall have exercised the right to purchase such 2.125% Convertible Senior
Subordinated Notes Due 2014 granted to the Initial Purchasers in Section 1
hereof. The Firm Securities and the Additional Securities are hereinafter
collectively referred to as the “Securities”. The Securities will be convertible
into cash and shares of common stock of the Company, par value $0.10 per share
(the “Common Stock”), and, upon the issuance of such shares of Common Stock upon
such conversion, the holders of such shares of Common Stock will receive rights
(the “Rights”) associated with such Common Stock to the extent provided for



--------------------------------------------------------------------------------

in the Rights Agreement dated as of July 11, 2003 between the Company and
American Stock Transfer & Trust Company, as Rights Agent (the “Rights
Agreement”), but only to the extent that such Rights Agreement remains in effect
at the time of issuance. The shares of Common Stock and accompanying Rights that
may be issuable upon conversion of the Securities are referred to herein as the
“Underlying Securities.”

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom. The Company has prepared a preliminary offering
memorandum dated May 9, 2007 (the “Preliminary Offering Memorandum”) and will
prepare an offering memorandum dated the date hereof (the “Offering Memorandum”)
setting forth information concerning the Company and the Securities. Copies of
the Preliminary Offering Memorandum have been, and copies of the Offering
Memorandum will be, delivered by the Company to the Initial Purchasers pursuant
to the terms of this Agreement. The Company hereby confirms that it has
authorized the use of the Preliminary Offering Memorandum, the other Time of
Sale Information (as defined below) and the Offering Memorandum in connection
with the offering and resale of the Securities by the Initial Purchasers in the
manner contemplated by this Agreement. References herein to the Preliminary
Offering Memorandum, the Time of Sale Information and the Offering Memorandum
shall be deemed to refer to and include any document incorporated by reference
therein.

At or prior to the time when sales of the Securities are first made (the “Time
of Sale”), the following information shall have been prepared (collectively with
the pricing information set forth on Annex A hereto, the “Time of Sale
Information”): the Preliminary Offering Memorandum, as supplemented and amended
by the written communications listed on Annex A hereto.

Holders of the Securities (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement, to be dated the Closing Date (as defined below) and in a form
mutually acceptable to the Company and the Initial Purchasers (the “Registration
Rights Agreement”), pursuant to which the Company will agree to file one or more
registration statements with the Securities and Exchange Commission (the
“Commission”) providing for the registration under the Securities Act of the
Securities or the shares of Common Stock that are issuable upon conversion of
the Securities or that have been issued upon any conversion of the Securities.

The Company hereby confirms its agreement with the several Initial Purchasers
concerning the purchase and resale of the Securities, as follows:

1. Purchase and Resale of the Securities. (a) The Company agrees to issue and
sell the Securities to the several Initial Purchasers as provided in this
Agreement, and each Initial Purchaser, on the basis of the representations,
warranties and agreements set forth herein and subject to the conditions set
forth herein, agrees, severally and not jointly, to purchase from the Company
the respective principal amount of Securities set forth opposite such Initial
Purchaser’s name in Schedule 1 hereto at a price equal to 97.875% of the
principal amount thereof (the “Purchase Price”) plus accrued interest, if any,
from May 16, 2007 to the Closing Date.

 

2



--------------------------------------------------------------------------------

On the basis of the representations and warranties contained in this Agreement,
and subject to its terms and conditions, the Company agrees to sell to the
Initial Purchasers the Additional Securities, and the Initial Purchasers shall
have the right to purchase in whole, or from time to time in part, up to
$30,000,000 million principal amount of Additional Securities at the Purchase
Price plus accrued interest, if any, from the Closing Date (as defined below) to
the date of payment and delivery. If you, on behalf of the Initial Purchasers,
exercise such option, you shall so notify the Company in writing not later than
30 days after the date of this Agreement, which notice shall specify the
principal amount of Additional Securities to be purchased by the Initial
Purchasers and the date on which such Additional Securities are to be purchased.
Such date may be the same as the Closing Date but not earlier than the Closing
Date nor later than ten business days after the date of such notice.

(b) The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) it is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act (a “QIB”) and an accredited investor within the meaning of
Rule 501(a) under the Securities Act;

(ii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D under the Securities Act (“Regulation D”) or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act; and

(iii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities as part of their initial offering
except to persons whom it reasonably believes to be QIBs in transactions
pursuant to Rule 144A under the Securities Act (“Rule 144A”) and in connection
with each such sale, it has taken or will take reasonable steps to ensure that
the purchaser of the Securities is aware that such sale is being made in
reliance on Rule 144A.

(c) Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the opinions to be delivered to the Initial Purchasers pursuant to
Sections 6(g) and 6(h), counsel for the Company and counsel for the Initial
Purchasers, respectively, may rely upon the accuracy of the representations and
warranties of the Initial Purchasers, and compliance by the Initial Purchasers
with their agreements, contained in paragraph (b) above, and each Initial
Purchaser hereby consents to such reliance.

(d) The Company acknowledges and agrees that the Initial Purchasers may offer
and sell Securities through any affiliate of an Initial Purchaser and that any
such affiliate may offer and sell Securities purchased by it to or through any
Initial Purchaser, so long as the affiliate only offers and sells the Securities
to persons it reasonably believes to be QIBs in transactions pursuant to Rule
144A and in connection with each such sale, it has taken or will take reasonable
steps to ensure that the purchaser of the Securities is aware that such sale is
being made in reliance on Rule 144A.

 

3



--------------------------------------------------------------------------------

(e) The Company acknowledges and agrees that the Initial Purchasers are acting
solely in the capacity of an arm’s length contractual counterparty to the
Company with respect to the offering of Securities contemplated hereby
(including in connection with determining the terms of the offering) and not as
financial advisors or fiduciaries to, or agents of, the Company or any other
person. Additionally, neither the Representatives nor any other Initial
Purchaser is advising the Company or any other person as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction. The Company
shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated hereby, and neither the Representatives nor any other
Initial Purchaser shall have any responsibility or liability to the Company with
respect thereto. Any review by the Representatives or any Initial Purchaser of
the Company and the transactions contemplated hereby or other matters relating
to such transactions will be performed solely for the benefit of the
Representatives or such Initial Purchaser, as the case may be, and shall not be
on behalf of the Company or any other person. This Agreement supersedes all
prior agreements and understandings (whether written or oral) between the
Company and the several Initial Purchasers, or any of them, with respect to the
subject matter hereof. The Company hereby waives and releases, to the fullest
extent permitted by law, any claims that the Company may have against the
several Initial Purchasers with respect to any breach or alleged breach of
agency or fiduciary duty.

2. Payment and Delivery. (a) Payment for and delivery of the Firm Securities
will be made at the offices of Davis Polk & Wardwell, 450 Lexington Avenue, New
York, New York 10017 at 10:00 A.M., New York City time, on May 16, 2007, or at
such other time or place on the same or such other date, not later than the
fifth business day thereafter, as the Representatives and the Company may agree
upon in writing. The time and date of such payment and delivery is referred to
herein as the “Closing Date”.

Payment for and delivery of the Additional Securities will be made at the
offices of Davis Polk & Wardwell, 450 Lexington Avenue, New York, New York 10017
at 10:00 A.M., New York City time, on the date specified in the notice described
in Section 1 or at such other time or place on the same or such other date, not
later than June 9, 2007, as the Representatives and the Company may agree upon
in writing. The time and date of such payment and delivery is referred to herein
as the “Optional Closing Date”.

(b) Payment for the Firm Securities and Additional Securities shall be made by
wire transfer in immediately available funds to the account(s) specified by the
Company to the Representatives against delivery to the nominee of The Depository
Trust Company, for the account of the Initial Purchasers, of one or more global
notes representing the Firm Securities and the Additional Securities
(collectively, the “Global Note”), with any transfer taxes payable in connection
with the sale of the Securities duly paid by the Company. The Global Note will
be made available for inspection by the Representatives not later than 1:00
P.M., New York City time, on the business day prior to the Closing Date or the
Optional Closing Date, as the case may be.

 

4



--------------------------------------------------------------------------------

3. Representations and Warranties of the Company. The Company represents and
warrants to each Initial Purchaser that:

(a) Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date,
will not, and the Offering Memorandum, in the form first provided by the Company
for use by the Initial Purchasers to confirm sales of the Securities and as of
the Closing Date, will not, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided that the Company makes no representation or warranty with respect to
any statements or omissions made in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representatives expressly for use
in the Preliminary Offering Memorandum, the Time of Sale Information or the
Offering Memorandum.

(b) Additional Written Communications. Other than the Preliminary Offering
Memorandum and the Offering Memorandum, the Company (including its agents and
representatives, other than the Initial Purchasers in their capacity as such)
has not made, used, prepared, authorized, approved or referred to and will not
make, use, prepare, authorize, approve or refer to any written communication
that constitutes an offer to sell or solicitation of an offer to buy the
Securities other than the documents listed on Annex A hereto, including a term
sheet substantially in the form of Annex B hereto, and other written
communications used in accordance with Section 4(c).

(c) Incorporated Documents. The documents incorporated by reference in each of
the Time of Sale Information and the Offering Memorandum, when filed with the
Commission, conformed or will conform, as the case may be, in all material
respects to the requirements of the Exchange Act and the rules and regulations
of the Commission thereunder, and did not and will not, when filed with the
Commission, contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that no representation is made as to
any statement or omission that shall have been superseded or modified in either
(i) a document subsequently filed with the Commission and incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum or
(ii) each of the Time of Sale Information and the Offering Memorandum.

(d) Financial Statements. The financial statements and the related notes thereto
included or incorporated by reference in each of the Time of Sale Information
and the Offering Memorandum present fairly the financial position of the Company
and its subsidiaries as of the dates indicated and the results of their
operations and the changes in their cash flows for the periods specified; such
financial statements have been prepared in conformity with generally accepted
accounting principles applied on a consistent basis throughout the periods
covered thereby, except as disclosed therein; and the other financial
information included or incorporated by reference in each of the Time of Sale
Information and the Offering Memorandum has been derived from the accounting
records of the Company and its subsidiaries and is presented fairly.

 

5



--------------------------------------------------------------------------------

(e) No Material Adverse Change. Since the date of the most recent financial
statements of the Company included or incorporated by reference in each of the
Time of Sale Information and the Offering Memorandum (i) there has not been any
material change in the capital stock or long-term debt of the Company or any of
its subsidiaries, or any dividend or distribution of any kind declared, set
aside for payment, paid or made by the Company on any class of capital stock, or
any material adverse change, or any development involving a prospective material
adverse change, in or affecting the business, properties, management, financial
position or results of operations of the Company and its subsidiaries taken as a
whole; (ii) neither the Company nor any of its subsidiaries has entered into any
transaction or agreement that is material to the Company and its subsidiaries
taken as a whole, except for government contracts entered into in the ordinary
course of business, or incurred any liability or obligation, direct or
contingent, that is material to the Company and its subsidiaries taken as a
whole; and (iii) neither the Company nor any of its subsidiaries has sustained
any material loss or interference with its business from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or any action, order or decree of any court or arbitrator
or governmental or regulatory authority, except in each case as otherwise
disclosed in the Time of Sale Information.

(f) Organization and Good Standing. The Company and each of its subsidiaries
have been duly organized and are validly existing and in good standing under the
laws of their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all power and authority necessary to own
or hold their respective properties and to conduct the businesses in which they
are engaged, except where the failure to be so qualified, in good standing or
have such power or authority would not, individually or in the aggregate, have a
material adverse effect on the business, properties, management, financial
position, results of operations or prospects of the Company and its subsidiaries
taken as a whole or on the performance by the Company of its obligations under
the Securities (a “Material Adverse Effect”). The subsidiaries listed in
Schedule 2 to this Agreement include all of the significant subsidiaries of the
Company. All of the Company’s subsidiaries not listed in Schedule 2, when taken
as a whole, are not significant subsidiaries of the Company as defined by Rule
1-02 of Regulation S-X under the Exchange Act.

(g) Stock Options. Except as described in each of the Time of Sale Information
and the Offering Memorandum, with respect to the stock options (the “Stock
Options”) granted pursuant to the stock-based compensation plans of the Company
and its subsidiaries (the “Company Stock Plans”), (i) each Stock Option
designated by the Company at the time of grant as an “incentive stock option”
under Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”)
so qualifies, (ii) each grant of a Stock Option was duly authorized no later
than the date on which the grant of such Stock Option was by its terms to be
effective (the “Grant Date”) by all necessary corporate action, including, as
applicable,

 

6



--------------------------------------------------------------------------------

approval by the board of directors of the Company (or a duly constituted and
authorized committee thereof) and any required stockholder approval by the
necessary number of votes or written consents, and the award agreement governing
such grant (if any) was duly executed and delivered by each party thereto,
(iii) each such grant was made in accordance with the terms of the Company Stock
Plans, the Exchange Act and all other applicable laws and regulatory rules or
requirements, including the rules of The New York Stock Exchange and any other
exchange on which Company securities are traded, (iv) the per share exercise
price of each Stock Option was equal to or greater than the fair market value of
a share of Common Stock on the applicable Grant Date and (v) each such grant was
properly accounted for in accordance with accounting principles generally
accepted in the United States (“GAAP”) in the financial statements (including
the related notes) of the Company included in the Company’s filings with the
Commission in accordance with the Exchange Act and all other applicable laws.
The Company does not have, and has not had, any policy of selecting grant dates
for Stock Options in coordination with the release or other public announcement
of material non-public information.

(h) Capitalization. The Company has an authorized capitalization as set forth in
each of the Time of Sale Information and the Offering Memorandum under the
heading “Capitalization”; such authorized capital stock of the Company conforms
as to legal matters in all material respects to the description thereof
contained in the Time of Sale Information and the Offering Memorandum; there are
no outstanding options to purchase, or any rights or warrants to subscribe for,
or any securities or obligations convertible into, or any contracts or
commitments to issue or sell, any shares of Common Stock, any shares of capital
stock of any subsidiary, or any such warrants, convertible securities or
obligations, except as set forth in the Time of Sale Information and the
Offering Memorandum and except for equity awards of any kind or nature,
including without limitation stock options, RSUs, SSARS or performance shares,
granted under the Company’s director, officer and employee benefit, bonus or
incentive plans or agreements; except for this Agreement and the Registration
Rights Agreement or stock purchase plans, there are no contracts, commitments,
agreements, arrangements, understandings or undertakings of any kind to which
the Company is a party, or by which it is bound, granting to any person the
right to require either the Company to file a registration statement under the
Securities Act with respect to any securities of the Company or to include such
securities with the Securities registered pursuant to any registration
statement; the shares of Common Stock outstanding on the date hereof have been
duly authorized and are validly issued, fully paid and non-assessable; and all
the outstanding shares of capital stock or other equity interests of each
subsidiary of the Company have been duly and validly authorized and issued, are
fully paid and non-assessable and are owned directly or indirectly by the
Company, free and clear of any lien, charge, encumbrance, security interest,
restriction on voting or transfer or any other claim of any third party, except
any of the foregoing existing, arising or imposed under the Credit Agreement
dated as of May 3, 2004 among the Company, the subsidiaries of the Company party
thereto, as guarantors, the lenders party thereto, and Bank of America, N.A., as
administrative agent, or under any of the other “Loan Documents” (as defined
therein), each of the foregoing as amended from time to time before, on or after
the date hereof, and except that the Company does not directly or indirectly own
all of the equity interests in eVenture Technologies, LLC.

 

7



--------------------------------------------------------------------------------

(i) Due Authorization. The Company has full right, power and authority to
execute and deliver this Agreement, the Securities, the Indenture and the
Registration Rights Agreement (collectively, the “Transaction Documents”) and to
perform its obligations hereunder and thereunder; and all action required to be
taken for the due and proper authorization of (i) the execution and delivery of
each of the Transaction Documents and (ii) the consummation of the transactions
contemplated thereby has been duly and validly taken.

(j) The Indenture. The Indenture has been duly authorized by the Company and,
when duly executed and delivered in accordance with its terms by each of the
parties thereto, will constitute a valid and legally binding agreement of the
Company enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles relating to
enforceability, including principles of commercial reasonableness, good faith
and fair dealing (regardless of whether enforcement is sought in a proceeding at
law or in equity) (collectively, the “Enforceability Exceptions”); and on the
Closing Date, the Indenture will conform in all material respects to the
requirements of the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”), and the rules and regulations of the Commission applicable to
an indenture that is qualified thereunder.

(k) The Securities. The Securities have been duly authorized by the Company and,
when duly executed, authenticated, issued and delivered as provided in the
Indenture and paid for as provided herein, will be duly and validly issued and
outstanding and will constitute valid and legally binding obligations of the
Company enforceable against the Company in accordance with their terms, subject
to the Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.

(l) The Underlying Securities. Upon issuance and delivery of the Securities in
accordance with this Agreement and the Indenture, the Securities will be
convertible at the option of the holder thereof into cash and the Underlying
Securities in accordance the terms of the Securities; the Underlying Securities
reserved for issuance upon conversion of the Securities have been duly
authorized and reserved and, when issued upon conversion of the Securities in
accordance with the terms of the Securities, will be validly issued, fully paid
and non-assessable, and the issuance of the Underlying Securities will not be
subject to any preemptive or similar rights.

(m) Purchase and Registration Rights Agreements. This Agreement has been duly
authorized, executed and delivered by the Company. The Registration Rights
Agreement has been duly authorized by the Company and on the Closing Date will
be duly executed and delivered by the Company and, when duly executed and
delivered in accordance with its terms by each of the parties thereto, will
constitute a valid and legally binding agreement of the Company enforceable
against the Company in accordance with its terms, subject to the Enforceability
Exceptions, and except that rights to indemnity and contribution thereunder may
be limited by applicable law and public policy.

 

8



--------------------------------------------------------------------------------

(n) Descriptions of the Transaction Documents. Each Transaction Document
conforms in all material respects to the description thereof contained in each
of the Time of Sale Information and the Offering Memorandum.

(o) No Violation or Default. Neither the Company nor any of its subsidiaries is
(i) in violation of its charter or by-laws or similar organizational documents;
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject; or (iii) in violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (ii) and
(iii) above, for any such default or violation that would not, individually or
in the aggregate, have a Material Adverse Effect.

(p) No Conflicts. The execution, delivery and performance by the Company of each
of the Transaction Documents, the issuance and sale by the Company of the
Securities (including the issuance of the Underlying Securities upon conversion
thereof) and compliance by the Company with the terms thereof and the
consummation by the Company of the transactions contemplated by the Transaction
Documents will not (i) except as set forth in each of the Time of Sale
Information and Offering Memorandum, result in a breach or violation of any of
the terms or provisions of, or constitute a default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or any of its subsidiaries pursuant to, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any of the property or assets of
the Company or any of its subsidiaries is subject, (ii) result in any violation
of the provisions of the charter or by-laws or similar organizational documents
of the Company or any of its subsidiaries or (iii) result in the violation of
any law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority, except, in the case of
clauses (i) and (iii) above, for any such breach, violation or default that
would not, individually or in the aggregate, have a Material Adverse Effect.

(q) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company of each of the Transaction Documents, the issuance and sale by
the Company of the Securities (including the issuance of the Underlying
Securities upon conversion thereof) and compliance by the Company with the terms
thereof and the consummation by the Company of the transactions contemplated by
the Transaction Documents, except for (i) such consents, approvals,
authorizations, orders, registrations or qualifications as have been obtained,
(ii) such consents, approvals, authorizations, orders, registrations or
qualifications as may be required under applicable state securities laws,
(iii) the qualification of the Indenture under the Trust Indenture Act, (iv) the
filing of such

 

9



--------------------------------------------------------------------------------

registration statement or statements (including pre-effective and post-effective
amendments thereto) with the Commission as may be required under the terms of
the Registration Rights Agreement, the clearing of any comments of the staff of
the Commission with respect thereto and such orders of the Commission as are
necessary to declare such registration statement or statements (including
post-effective amendments thereto) effective and (v) such consents, approvals,
authorizations, orders, registrations or qualifications as may be required under
the rules of the New York Stock Exchange or any other stock exchange or market
on which any of the Securities or the Underlying Securities may be listed or
traded from time to time.

(r) Legal Proceedings. Except as described in each of the Time of Sale
Information and the Offering Memorandum, there are no legal, governmental or
regulatory investigations, actions, suits or proceedings pending to which the
Company or any of its subsidiaries is or may be a party or to which any property
of the Company or any of its subsidiaries is or may be the subject that,
individually or in the aggregate, if determined adversely to the Company or any
of its subsidiaries, could reasonably be expected to have a Material Adverse
Effect; and no such investigations, actions, suits or proceedings are, to the
knowledge of the Company, threatened or contemplated by any governmental or
regulatory authority or by others.

(s) Independent Accountants. Ernst & Young LLP, who have certified certain
financial statements of the Company and its subsidiaries, are independent public
accountants with respect to the Company and its subsidiaries within the
applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board (United States) and as required by the
Securities Act.

(t) Title to Real and Personal Property. The Company and its subsidiaries have
good and marketable title to, or have valid rights to lease or otherwise use,
all items of real and personal property that are material to the business of the
Company and its subsidiaries taken as a whole, in each case free and clear of
all liens, encumbrances, claims and defects and imperfections of title except
those that (i) exist, arise or are imposed under the Credit Agreement dated as
of May 3, 2004 among the Company, the subsidiaries of the Company party thereto,
as guarantors, the lenders party thereto, and Bank of America, N.A., as
administrative agent, or under any of the other “Loan Documents” (as defined
therein), each of the foregoing as amended from time to time before, on or after
the date hereof, (ii) do not materially interfere with the use made and proposed
to be made of such property by the Company and its subsidiaries or (iii) could
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

(u) Title to Intellectual Property. The Company and its subsidiaries own or
possess adequate rights to use all material patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses and know-how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures) necessary for the conduct of their respective businesses;
and the conduct of their respective businesses will not violate in any material
respect any such rights of others. The

 

10



--------------------------------------------------------------------------------

Company and its subsidiaries have not received any notice of any claim of
infringement or violation of any such rights of others that, individually or in
the aggregate, if determined adversely to the Company or any of its
subsidiaries, could reasonably be expected to have a Material Adverse Effect.

(v) No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its subsidiaries, on the one hand, and
the directors, officers, stockholders or other affiliates of the Company or any
of its subsidiaries, on the other, that would be required by the Securities Act
to be described in a registration statement to be filed with the Commission and
that is not so described in each of the Time of Sale Information and the
Offering Memorandum.

(w) Investment Company Act. Neither the Company nor any of its subsidiaries is,
and after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in each of the Time of Sale
Information and the Offering Memorandum, none of them will be, an “investment
company” or an entity “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, and the rules and regulations
of the Commission thereunder (collectively, the “Investment Company Act”).

(x) Taxes. The Company and its subsidiaries have paid all federal, state, local
and foreign taxes and filed all tax returns required to be paid or filed through
the date hereof, except such taxes as the Company or any of its subsidiaries is
contesting in good faith; and except as otherwise disclosed in each of the Time
of Sale Information and the Offering Memorandum, there is no tax deficiency that
has been, or could reasonably be expected to be, asserted against the Company or
any of its subsidiaries or any of their respective properties or assets that,
individually or in the aggregate, if determined adversely to the Company or any
of its subsidiaries, could reasonably be expected to have a Material Adverse
Effect.

(y) Licenses and Permits. The Company and its subsidiaries possess all licenses,
certificates, permits and other authorizations issued by, and have made all
declarations and filings with, the appropriate federal, state, local or foreign
governmental or regulatory authorities that are necessary for the ownership or
lease of their respective properties or the conduct of their respective
businesses as described in each of the Time of Sale Information and the Offering
Memorandum, except where the failure to possess or make the same would not,
individually or in the aggregate, have a Material Adverse Effect; and except as
described in each of the Time of Sale Information and the Offering Memorandum,
neither the Company nor any of its subsidiaries has received notice of any
revocation or material adverse modification of any such license, certificate,
permit or authorization or has any reason to believe that any such license,
certificate, permit or authorization will not be renewed in the ordinary course.

(z) No Labor Disputes. No labor disturbance by or dispute with employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company,
is contemplated or threatened, except as would not have a Material Adverse
Effect, and the Company is not aware of any existing or imminent labor
disturbance by, or dispute with, the employees of any of the Company’s or any of
the Company’s subsidiaries’ principal suppliers, contractors or customers,
except as would not have a Material Adverse Effect.

 

11



--------------------------------------------------------------------------------

(aa) Compliance With Environmental Laws. (i) The Company and its subsidiaries
(x) are, and at all prior times were, in compliance with any and all applicable
federal, state, local and foreign laws, rules, regulations, requirements,
decisions and orders relating to the protection of human health or safety, the
environment, natural resources, hazardous or toxic substances or wastes,
pollutants or contaminants (collectively, “Environmental Laws”), (y) have
received and are in compliance with all permits, licenses, certificates or other
authorizations or approvals required of them under applicable Environmental Laws
to conduct their respective businesses, and (z) have not received notice of any
actual or potential liability under or relating to any Environmental Laws,
including for the investigation or remediation of any disposal or release of
hazardous or toxic substances or wastes, pollutants or contaminants, and have no
knowledge of any event or condition that would reasonably be expected to result
in any such notice, and (ii) there are no costs or liabilities associated with
Environmental Laws of or relating to the Company or its subsidiaries, except in
the case of each of (i) and (ii) above, for any such failure to comply, or
failure to receive required permits, licenses, certificates, authorizations or
approvals, or cost or liability, as would not, individually or in the aggregate,
have a Material Adverse Effect; and (iii) except as described in each of the
Time of Sale Information and the Offering Memorandum, (x) there are no
proceedings that are pending or, to the knowledge of the Company, contemplated,
against the Company or any of its subsidiaries under any Environmental Laws in
which a governmental entity is also a party, other than such proceedings
regarding which it is reasonably believed no monetary sanctions of $150,000 or
more will be imposed, (y) the Company and its subsidiaries are not aware of any
issues regarding compliance with Environmental Laws, or liabilities or other
obligations under Environmental Laws or concerning hazardous or toxic substances
or wastes, pollutants or contaminants, that could reasonably be expected to have
a Material Adverse Effect, and (z) none of the Company and its subsidiaries
anticipates material capital expenditures relating to any Environmental Laws.

(bb) Compliance With ERISA. (i) Each employee benefit plan, within the meaning
of Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), for which the Company or any member of its “Controlled Group”
(defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) would have any liability (each, a “Plan”) has
been maintained in compliance in all material respects with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Code; (ii) no prohibited transaction,
within the meaning of Section 406 of ERISA or Section 4975 of the Code, has
occurred with respect to any Plan excluding transactions effected pursuant to a
statutory or administrative exemption; and (iii) for each Plan that is subject
to the funding rules of Section 412 of the Code or Section 302 of ERISA, (A) no
“accumulated funding deficiency” as defined in Section 412 of the Code, whether
or not waived, has occurred or is reasonably expected to occur; (B) the fair
market value of the assets of each Plan exceeds the present value of all
benefits accrued under such Plan

 

12



--------------------------------------------------------------------------------

(determined based on those assumptions used to fund such Plan); (C) no
“reportable event” (within the meaning of Section 4043(c) of ERISA) has occurred
or is reasonably expected to occur; and (D) neither the Company nor any member
of the Controlled Group has incurred, nor reasonably expects to incur, any
liability under Title IV of ERISA (other than contributions to the Plan or
premiums to the Pension Benefit Guaranty Corporation, in the ordinary course and
without default) in respect of a Plan (including a “multiemployer plan”, within
the meaning of Section 4001(a)(3) of ERISA).

(cc) Disclosure Controls. The Company and its subsidiaries maintain an effective
system of “disclosure controls and procedures” (as defined in Rule 13a-15(e) of
the Exchange Act) that is designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Company’s management as appropriate to allow timely decisions regarding required
disclosure. The Company and its subsidiaries have carried out evaluations of the
effectiveness of their disclosure controls and procedures as and to the extent
required by Rule 13a-15 of the Exchange Act.

(dd) Accounting Controls. The Company and its subsidiaries maintain systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, their respective principal
executive and principal financial officers, or persons performing similar
functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles. The
Company and its subsidiaries maintain internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as disclosed in each of the Time of Sale Information and the Offering
Memorandum, there are no material weaknesses in the Company’s internal control
over financial reporting.

(ee) No Unlawful Payments. Neither the Company nor any of its subsidiaries nor,
to the knowledge of the Company, any director, officer, agent, employee or
stockholder thereof acting on behalf of the Company or any of its subsidiaries
has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977; or
(iv) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment.

 

13



--------------------------------------------------------------------------------

(ff) Insurance. The Company and its subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, including business
interruption insurance, which insurance is in amounts and insures against such
losses and risks as are commercially reasonable to protect the Company and its
subsidiaries and their respective businesses; and neither the Company nor any of
its subsidiaries has (i) received notice from any insurer or agent of such
insurer that capital improvements or other expenditures are required or
necessary to be made in order to continue such insurance, except such as have
been made as required or necessary, or (ii) any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage at reasonable cost from similar insurers
as may be necessary to continue its business.

(gg) Compliance with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”),
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

(hh) Compliance with OFAC. None of the Company, any of its subsidiaries or, to
the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”); and the Company will not directly or
indirectly use the proceeds of the offering of the Securities hereunder, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person known by the Company to be currently subject to any
U.S. sanctions administered by OFAC.

(ii) No Restrictions on Subsidiaries. No subsidiary of the Company is currently
prohibited, directly or indirectly, under any agreement or other instrument to
which it is a party or is subject, from paying any dividends to the Company,
from making any other distribution on such subsidiary’s capital stock, from
repaying to the Company any loans or advances to such subsidiary from the
Company or from transferring any of such subsidiary’s properties or assets to
the Company or any other subsidiary of the Company, except for any such
prohibitions or restrictions existing, arising or imposed under the Credit
Agreement dated as of May 3, 2004 among the Company, the subsidiaries of the
Company party thereto, as guarantors, the lenders party thereto, and Bank of
America, N.A., as administrative agent, or under any of the other “Loan
Documents” (as defined therein), each of the foregoing as amended from time to
time before, on or after the date hereof.

 

14



--------------------------------------------------------------------------------

(jj) No Broker’s Fees. Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against any of them or any
Initial Purchaser for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Securities.

(kk) Rule 144A Eligibility. On the Closing Date, the Securities will not be of
the same class as securities listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in an automated inter-dealer
quotation system; and each of the Preliminary Offering Memorandum and the
Offering Memorandum, each as of its respective date, contains or will contain
all the information that, if requested by a prospective purchaser of the
Securities on such date, would be required to be provided to such prospective
purchaser pursuant to Rule 144A(d)(4) under the Securities Act.

(ll) No Integration. Neither the Company nor any of its affiliates (as defined
in Rule 501(b) of Regulation D) has, directly or through any agent, sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any security (as defined in the Securities Act), that is or will be integrated
with the sale of the Securities in a manner that would require registration of
the Securities under the Securities Act.

(mm) No General Solicitation. None of the Company or any of its affiliates or
any other person acting on its or their behalf (other than the Initial
Purchasers and persons acting on their behalf, as to which no representation is
made) has solicited offers for, or offered or sold, the Securities by means of
any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner involving a public offering within
the meaning of Section 4(2) of the Securities Act.

(nn) Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 1(b) and their
compliance with their agreements set forth therein, it is not necessary, in
connection with the issuance and sale of the Securities to the Initial
Purchasers and the offer, resale and delivery of the Securities by the Initial
Purchasers in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum, to register the Securities under the
Securities Act or to qualify the Indenture under the Trust Indenture Act.

(oo) No Stabilization. The Company has not taken, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Securities.

(pp) Margin Rules. Neither the issuance, sale and delivery of the Securities nor
the application of the proceeds thereof by the Company as described in each of
the Time of Sale Information and the Offering Memorandum will violate Regulation
T, U or X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

 

15



--------------------------------------------------------------------------------

(qq) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in any of the Time of Sale Information or the Offering Memorandum
has been made or reaffirmed without a reasonable basis or has been disclosed
other than in good faith.

(rr) Statistical and Market Data. Nothing has come to the attention of the
Company that has caused the Company to believe that the statistical and
market-related data included or incorporated by reference in each of the Time of
Sale Information and the Offering Memorandum is not based on or derived from
sources that are reliable and accurate in all material respects.

(ss) Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company or any of the Company’s directors or officers, in their capacities as
such, to comply in all material respects with any provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”), including Section 402 related
to loans and Sections 302 and 906 related to certifications.

4. Further Agreements of the Company. The Company covenants and agrees with each
Initial Purchaser that:

(a) Delivery of Copies. The Company will deliver to the Initial Purchasers as
many copies of the Preliminary Offering Memorandum, any other Time of Sale
Information and the Offering Memorandum (including all amendments and
supplements thereto) as the Representatives may reasonably request.

(b) Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein, the
Company will furnish to the Representatives and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the
Representatives reasonably object.

(c) Additional Written Communications. Before delivering to any third party
(excluding the directors, officers, employees, agents, counsel and advisors of
the Company, each such third party is referred to as a “Third Party”) or
referring any Third Party to, or authorizing or approving either the delivery to
a Third Party of, or the referring of a Third Party to, any written
communication (as defined in the Securities Act) that constitutes an offer to
sell or a solicitation of an offer to buy the Securities (an “Issuer Written
Communication”) (other than written communications that are listed on Annex A
hereto and the Offering Memorandum), the Company will furnish to the
Representatives and counsel for the Initial Purchasers a copy of such written
communication for review and will not deliver to a Third Party, refer a Third
Party to, or authorize or approve the delivery to a Third Party of, or the
referring of a Third Party to, any such written communication to which the
Representatives reasonably object.

 

16



--------------------------------------------------------------------------------

(d) Notice to the Representatives. The Company will notify the Representatives
promptly, and confirm such notice in writing, (i) of the issuance by any
governmental or regulatory authority of any order preventing or suspending the
use of any of the Time of Sale Information or the Offering Memorandum or the
initiation or threatening of any proceeding for that purpose; (ii) of the
occurrence of any event at any time prior to the completion of the initial
offering of the Securities as a result of which any of the Time of Sale
Information or the Offering Memorandum as then amended or supplemented would
include any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances existing when such Time of Sale Information or the Offering
Memorandum is delivered to a purchaser, not misleading; and (iii) of the receipt
by the Company of any notice with respect to any suspension of the qualification
of the Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Company will use its
reasonable best efforts to prevent the issuance of any such order preventing or
suspending the use of any of the Time of Sale Information or the Offering
Memorandum or suspending any such qualification of the Securities and, if any
such order is issued, will use its reasonable best efforts to obtain as soon as
possible the withdrawal thereof.

(e) Ongoing Compliance of the Offering Memorandum and Time of Sale Information.
(1) If at any time prior to the completion of the initial offering of the
Securities (i) any event shall occur or condition shall exist as a result of
which the Offering Memorandum as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances
existing when the Offering Memorandum is delivered to a purchaser, not
misleading or (ii) it is necessary to amend or supplement the Offering
Memorandum to comply with law, the Company will immediately notify the Initial
Purchasers thereof and forthwith prepare and, subject to paragraph (b) above,
furnish to the Initial Purchasers such amendments or supplements to the Offering
Memorandum (or any document to be filed with the Commission and incorporated by
reference therein) as may be necessary so that the statements in the Offering
Memorandum as so amended or supplemented (or including such document to be
incorporated by reference therein) will not, in the light of the circumstances
existing when the Offering Memorandum as so amended or supplemented is delivered
to a purchaser, or, if later, when such document incorporated by reference in
the Offering Memorandum is filed with the Commission, be misleading or so that
the Offering Memorandum will comply with law and (2) if at any time prior to the
Closing Date (i) any event shall occur or condition shall exist as a result of
which any of the Time of Sale Information as then amended or supplemented would
include any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading or (ii) it is necessary
to amend or supplement any of the Time of Sale Information to comply with law,
the Company will immediately notify the Initial Purchasers thereof and forthwith
prepare and, subject to paragraph (b) above, furnish to the Initial Purchasers

 

17



--------------------------------------------------------------------------------

such amendments or supplements to any of the Time of Sale Information (or any
document to be filed with the Commission and incorporated by reference therein)
as may be necessary so that the statements in any of the Time of Sale
Information as so amended or supplemented will not, in light of the
circumstances under which they were made, be misleading.

(f) Blue Sky Compliance. The Company will qualify the Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions as the
Representatives shall reasonably request and will continue such qualifications
in effect so long as required for the offering and resale of the Securities;
provided that the Company shall not be required to (i) qualify as a foreign
corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (ii) file
any general consent to service of process in any such jurisdiction or
(iii) subject itself to taxation in any such jurisdiction if it is not otherwise
so subject.

(g) Clear Market. Without the prior written consent of the Representatives, the
Company will not, during the period ending 60 days after the date of the
Offering Memorandum, (i) offer, pledge, sell, contract to sell, sell any option
or contract to purchase, purchase any option or contract to sell, grant any
option, right or warrant to purchase, lend, or otherwise transfer or dispose of,
directly or indirectly, any shares of Common Stock or any securities convertible
into or exercisable or exchangeable for Common Stock, (ii) enter into any swap
or other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of the Common Stock, (iii) file, or
participate in filing, with the Commission a registration statement under the
Securities Act relating to any additional shares of its Common Stock or
securities convertible into, or exchangeable for, any shares of its Common
Stock, or publicly disclose the intention to effect any transaction described in
clause (i), (ii) or (iii), whether any such transaction described in clause
(i) or (ii) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise; provided that the foregoing shall not apply to
(A) the sale of the Securities under this Agreement or the issuance of the
Underlying Securities, (B) the grant or award by the Company of equity awards of
any kind or nature, including without limitation stock options, restricted
shares, RSUs, SSARS or performance shares, under the Company’s director, officer
and employee benefit, bonus or incentive plans or agreements in existence on the
date hereof, in accordance with the terms of such plans or agreements, and the
issuance by the Company of any shares of Common Stock upon the exercise of any
such award, whether outstanding on the date hereof or granted or awarded
hereafter, (C) the issuance by the Company of any shares of Common Stock upon
the exercise of an option or warrant or the conversion of a security outstanding
on the date hereof, (D) the vesting of or removal or lapse of restrictions on
restricted stock or other awards under the Company’s director, officer and
employee benefit, bonus or incentive plans or agreements in accordance with the
terms of such plans or agreements, (E) the transfer of shares of Common Stock
under the Company’s 401(k) plan, (F) the grant of any warrant to any of the
Initial Purchasers or their affiliates and transfers or sales of shares of
Common Stock, each pursuant to the convertible note hedge and warrant
transactions executed by the Company concurrently with the pricing of the
Securities or the exercise of over-allotment options by the Initial Purchasers,
or (G) the filing of any registration statement on Form S-8 or any registration
statement in respect of the Securities and the Underlying Securities.

 

18



--------------------------------------------------------------------------------

(h) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities as described in each of the Time of Sale Information and the
Offering Memorandum under the heading “Use of Proceeds”.

(i) Underlying Securities. The Company will reserve and keep available at all
times, free of pre-emptive rights, shares of Common Stock for the purpose of
enabling the Company to satisfy all obligations to issue the Underlying
Securities upon conversion of the Securities. The Company will use commercially
reasonable efforts to cause the Underlying Securities to be listed on the New
York Stock Exchange (the “Exchange”).

(j) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company will, during any period in which the Company is not
subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
furnish to holders of the Securities and prospective purchasers of the
Securities designated by such holders, in each case upon request, the
information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act.

(k) PORTAL and DTC. The Company will assist the Initial Purchasers in arranging
for the Securities to be designated Private Offerings, Resales and Trading
through Automated Linkages (“PORTAL”) Market securities in accordance with the
rules and regulations adopted by the National Association of Securities Dealers,
Inc. (the “NASD”) relating to trading in the PORTAL Market and for the
Securities to be eligible for clearance and settlement through The Depository
Trust Company (“DTC”).

(l) Indenture Qualification. Prior to any registration of the Securities
pursuant to the Registration Rights Agreement, or at such earlier time as may be
so required, the Company will qualify the Indenture under the Trust Indenture
Act of 1939, as amended (the “TIA”), and enter into any necessary supplemental
indentures in connection therewith;

(m) No Resales by the Company. During the period from the Closing Date until two
years after the Closing Date or the Option Closing Date, if applicable, the
Company will not, and will not, to the extent of its power, permit any of its
affiliates (as defined in Rule 144 under the Securities Act) to, resell any of
the Securities that have been acquired by any of them, except for Securities
purchased by the Company or any of its affiliates and resold in a transaction
registered under the Securities Act.

(n) No Integration. Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.

 

19



--------------------------------------------------------------------------------

(o) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers and persons acting on their behalf, as to which no
covenant is given) will solicit offers for, or offer or sell, the Securities by
means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act.

(p) No Stabilization. The Company will not take, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Securities and will not
take any action prohibited by Regulation M under the Exchange Act in connection
with the distribution of the Securities contemplated hereby.

5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser hereby
represents and agrees that it has not and will not use, authorize or approve use
of, refer to, or participate in the planning for use of, any written
communication that constitutes an offer to sell or the solicitation of an offer
to buy the Securities other than (i) any written communication listed on Annex A
or prepared pursuant to Section 4(c) above, (ii) any written communication
prepared by such Initial Purchaser and approved by the Company in advance in
writing or (iii) any written communication that contains only the terms of the
Securities and/or other information that was included (including through
incorporation by reference) in the Preliminary Offering Memorandum.

6. Conditions of Initial Purchasers’ Obligations. The obligation of each Initial
Purchaser to purchase Securities on the Closing Date as provided herein is
subject to the performance by the Company of its covenants and other obligations
hereunder and to the following additional conditions:

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct on the date hereof and on and
as of the Closing Date; and the statements of the Company and its officers made
in any certificates delivered pursuant to this Agreement shall be true and
correct on and as of the Closing Date.

(b) No Downgrade. Subsequent to the execution and delivery of this Agreement,
(i) no downgrading shall have occurred in the rating accorded the Securities or
any other debt securities or preferred stock issued or guaranteed by the Company
or any of its subsidiaries by any “nationally recognized statistical rating
organization”, as such term is defined by the Commission for purposes of Rule
436(g)(2) under the Securities Act; and (ii) no such organization shall have
publicly announced that it has under surveillance or review, or has changed its
outlook with respect to, its rating of the Securities or of any other debt
securities or preferred stock issued or guaranteed by the Company or any of its
subsidiaries (other than an announcement with positive implications of a
possible upgrading).

 

20



--------------------------------------------------------------------------------

(c) No Material Adverse Change. No material change in the capital stock or
long-term debt of the Company and no event or condition of a type described in
Section 3(e) hereof shall have occurred or shall exist, which change, event or
condition is not described in each of the Time of Sale Information (excluding
any amendment or supplement thereto) and the Offering Memorandum (excluding any
amendment or supplement thereto) the effect of which in the judgment of the
Representatives makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

(d) Credit Agreement Amendment. The Second Amendment, dated as of May 9, 2007
(“Credit Agreement Amendment”), among the Company, the Guarantors identified
therein and Bank of America, N.A., to the Credit Agreement dated as of May 3,
2004 identified in the Credit Agreement Amendment, shall have been executed and
delivered by all the parties thereto.

(e) Officer’s Certificate. The Representatives shall have received on and as of
the Closing Date a certificate of an executive officer of the Company who has
specific knowledge of the Company’s financial matters and is satisfactory to the
Representatives (i) confirming that such officer has carefully reviewed the Time
of Sale Information and the Offering Memorandum and, to the knowledge of such
officer, the representations set forth in Sections 3(a), 3(b) and 3(c) hereof
are true and correct, (ii) confirming that the other representations and
warranties of the Company in this Agreement are true and correct and that the
Company has complied in all material respects with all agreements and satisfied
in all material respects all conditions on its part to be performed or satisfied
hereunder at or prior to the Closing Date and (iii) to the effect set forth in
paragraphs (b) and (c) above.

(f) Comfort Letters. On the date of this Agreement and on the Closing Date,
Ernst & Young LLP shall have furnished to the Representatives, at the request of
the Company, letters, dated the respective dates of delivery thereof and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representatives, containing statements and information of
the type customarily included in accountants’ “comfort letters” to underwriters
with respect to the financial statements and certain financial information
contained or incorporated by reference in each of the Time of Sale Information
and the Offering Memorandum; provided that the letter delivered on the Closing
Date shall use a “cut-off” date no more than three business days prior to the
Closing Date.

(g) Opinion of Counsel for the Company. Each of Foley Hoag LLP, counsel for the
Company, and Arnold D. Morse, Chief Legal Officer of the Company, shall have
furnished to the Representatives, at the request of the Company, their written
opinion, dated the Closing Date and addressed to the Initial Purchasers, in form
and substance reasonably satisfactory to the Representatives, to the effect set
forth in Annex C-1 and Annex C-2 hereto, respectively.

 

21



--------------------------------------------------------------------------------

(h) Opinion of Counsel for the Initial Purchasers. The Representatives shall
have received on and as of the Closing Date an opinion of Davis Polk & Wardwell,
counsel for the Initial Purchasers, with respect to such matters as the
Representatives may reasonably request, and such counsel shall have received
such documents and information as they may reasonably request to enable them to
pass upon such matters.

(i) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities; and no
injunction or order of any federal, state or foreign court shall have been
issued that would, as of the Closing Date, prevent the issuance or sale of the
Securities.

(j) Good Standing. The Representatives shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Company and the
significant subsidiaries listed in Schedule 2 hereto in their respective
jurisdictions of organization and their good standing in such other
jurisdictions as the Representatives may reasonably request in each case in
writing or any standard form of telecommunication, from the appropriate
governmental authorities of such jurisdictions.

(k) Registration Rights Agreement. The Initial Purchasers shall have received a
counterpart of the Registration Rights Agreement that shall have been executed
and delivered by a duly authorized officer of the Company.

(l) PORTAL and DTC. The Securities shall have been approved by the NASD for
trading in the PORTAL Market and shall be eligible for clearance and settlement
through DTC.

(m) Lock-up Agreements. The “lock-up” agreements, each substantially in the form
of Exhibit A hereto, of the officers and directors of the Company identified on
Schedule 3 relating to sales and certain other dispositions of shares of Common
Stock or certain other securities, shall have been delivered to the
Representatives on or before the date hereof and shall be in full force and
effect on the Closing Date.

(n) Additional Documents. On or prior to the Closing Date, the Company shall
have furnished to the Representatives such further certificates and documents as
the Representatives may reasonably request.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

7. Indemnification and Contribution.

(a) Indemnification of the Initial Purchasers. The Company agree to indemnify
and hold harmless each Initial Purchaser, its affiliates, directors and officers
and each person, if any, who controls such Initial Purchaser within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any

 

22



--------------------------------------------------------------------------------

and all losses, claims, damages and liabilities (including, without limitation,
reasonable legal fees and other expenses incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred), joint or several, that arise out of, or are based upon, any untrue
statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, any of the other Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum (or any amendment or
supplement thereto) or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, in each case
except insofar as such losses, claims, damages or liabilities arise out of, or
are based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representatives expressly for use therein.

(b) Indemnification of the Company. Each Initial Purchaser agrees, severally and
not jointly, to indemnify and hold harmless the Company, each of its directors
and officers and each person, if any, who controls the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the indemnity set forth in paragraph (a) above, but only with
respect to any losses, claims, damages or liabilities that arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to such Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representatives expressly for use in the Preliminary
Offering Memorandum, any of the other Time of Sale Information or the Offering
Memorandum (or any amendment or supplement thereto), it being understood and
agreed that the only such information consists of the following: the statements
set forth in the first sentence of the ninth paragraph, the fifth sentence in
the tenth paragraph and the first bullet of the seventeenth paragraph (and the
lead-in thereto) under the caption “Plan of distribution” in the Offering
Memorandum.

(c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under this Section 7 except to the extent that it has been materially
prejudiced (through the forfeiture of substantive rights or defenses) by such
failure; and provided, further, that the failure to notify the Indemnifying
Person shall not relieve it from any liability that it may have to an
Indemnified Person otherwise than under this Section 7. If any such proceeding
shall be brought or asserted against an Indemnified Person and it shall have
notified the Indemnifying Person thereof, the Indemnifying Person shall retain
counsel reasonably satisfactory to the Indemnified Person (who shall not,
without the consent of the Indemnified Person, be counsel to the Indemnifying
Person in such proceeding) to represent the Indemnified Person and any others
entitled to indemnification pursuant to this Section 7 that the Indemnifying
Person

 

23



--------------------------------------------------------------------------------

may designate in such proceeding and shall pay the fees and expenses of such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding, as incurred. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary in writing; (ii) the Indemnifying Person shall have failed within a
reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the reasonable fees and expenses of more than one
separate firm (in addition to any local counsel) for all Indemnified Persons,
and that all such reasonable fees and expenses shall be reimbursed as they are
incurred. Any such separate firm for any Initial Purchaser, its affiliates,
directors and officers and any control persons of such Initial Purchaser shall
be designated in writing by J.P. Morgan Securities Inc. and Banc of America
Securities LLC and any such separate firm for the Company, its directors and
officers and any control persons of the Company shall be designated in writing
by the Company. The Indemnifying Person shall not be liable for any settlement
of any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person to the extent set forth in
Section 7(a) or 7(b), as the case may be, from and against any loss or liability
by reason of such settlement or judgment. Notwithstanding the foregoing
sentence, if at any time an Indemnified Person shall have requested that an
Indemnifying Person reimburse the Indemnified Person for reasonable fees and
expenses of counsel as contemplated by this paragraph, the Indemnifying Person
shall be liable for any settlement of any proceeding effected without its prior
written consent if (i) such settlement is entered into more than 60 days after
receipt by the Indemnifying Person of such request and more than 30 days after
notice of such settlement is received by the Indemnifying Person and (ii) the
Indemnifying Person shall not have reimbursed the Indemnified Person to the
extent required by this Section 7 prior to the date of such settlement. No
Indemnifying Person shall, without the written consent of the Indemnified
Person, effect any settlement of any pending or threatened proceeding in respect
of which any Indemnified Person is or could have been a party and
indemnification could have been sought hereunder by such Indemnified Person,
unless such settlement (x) includes an unconditional release of such Indemnified
Person, in form and substance reasonably satisfactory to such Indemnified
Person, from all liability on claims that are the subject matter of such
proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of such Indemnified
Person.

(d) Contribution. If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under

 

24



--------------------------------------------------------------------------------

such paragraph, in lieu of indemnifying such Indemnified Person thereunder,
shall contribute to the amount paid or payable by such Indemnified Person as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company on the
one hand and the Initial Purchasers on the other from the offering of the
Securities or (ii) if the allocation provided by clause (i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) but also the relative fault of the
Company on the one hand and the Initial Purchasers on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Company on the one hand and the Initial
Purchasers on the other shall be deemed to be in the same respective proportions
as the net proceeds (before deducting expenses) received by the Company from the
sale of the Securities and the total discounts and commissions received by the
Initial Purchasers in connection therewith, as provided in this Agreement, bear
to the aggregate offering price of the Securities. The relative fault of the
Company on the one hand and the Initial Purchasers on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or by the Initial
Purchasers and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

(e) Limitation on Liability. The Company and the Initial Purchasers agree that
it would not be just and equitable if contribution pursuant to this Section 7
were determined by pro rata allocation (even if the Initial Purchasers were
treated as one entity for such purpose) or by any other method of allocation
that does not take account of the equitable considerations referred to in
paragraph (d) above. The amount paid or payable by an Indemnified Person as a
result of the losses, claims, damages and liabilities referred to in paragraph
(d) above shall be deemed to include, subject to the limitations set forth
above, any reasonable legal or other expenses incurred by such Indemnified
Person in connection with any such action or claim. Notwithstanding the
provisions of this Section 7, in no event shall an Initial Purchaser be required
to contribute any amount in excess of the amount by which the total discounts
and commissions received by such Initial Purchaser with respect to the offering
of the Securities exceeds the amount of any damages that such Initial Purchaser
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.

(f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.

 

25



--------------------------------------------------------------------------------

8. Termination. This Agreement may be terminated in the absolute discretion of
the Representatives, by notice to the Company, if after the execution and
delivery of this Agreement and on or prior to the Closing Date (i) trading
generally shall have been suspended or materially limited on the New York Stock
Exchange or the over-the-counter market; (ii) trading of any securities issued
or guaranteed by the Company shall have been suspended on any exchange or in any
over-the-counter market; (iii) a general moratorium on commercial banking
activities shall have been declared by federal or New York State authorities; or
(iv) there shall have occurred any outbreak or escalation of hostilities or any
change in financial markets or any calamity or crisis, either within or outside
the United States, that, in the judgment of the Representatives, is material and
adverse and makes it impracticable or inadvisable to proceed with the offering,
sale or delivery of the Securities on the terms and in the manner contemplated
by this Agreement, the Time of Sale Information and the Offering Memorandum.

9. Defaulting Initial Purchaser.

(a) If, on the Closing Date, any Initial Purchaser defaults on its obligation to
purchase the Securities that it has agreed to purchase hereunder, the
non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Securities by other persons satisfactory to the Company on the
terms contained in this Agreement. If, within 36 hours after any such default by
any Initial Purchaser, the non-defaulting Initial Purchasers do not arrange for
the purchase of such Securities, then the Company shall be entitled to a further
period of 36 hours within which to procure other persons satisfactory to the
non-defaulting Initial Purchasers to purchase such Securities on such terms. If
other persons become obligated or agree to purchase the Securities of a
defaulting Initial Purchaser, either the non-defaulting Initial Purchasers or
the Company may postpone the Closing Date for up to five full business days in
order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Time of Sale
Information, the Offering Memorandum or in any other document or arrangement,
and the Company agrees to promptly prepare any amendment or supplement to the
Time of Sale Information or the Offering Memorandum that effects any such
changes. As used in this Agreement, the term “Initial Purchaser” includes, for
all purposes of this Agreement unless the context otherwise requires, any person
not listed in Schedule 1 hereto that, pursuant to this Section 9, purchases
Securities that a defaulting Initial Purchaser agreed but failed to purchase.

(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.

 

26



--------------------------------------------------------------------------------

(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 9 shall be without liability on the part of
the Company, except that the Company will continue to be liable for the payment
of expenses as set forth in Section 10 hereof and except that the provisions of
Section 7 hereof shall not terminate and shall remain in effect.

(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company or any non-defaulting Initial Purchaser for
damages caused by its default.

10. Payment of Expenses.

(a) Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company agrees to pay or cause
to be paid all costs and expenses incident to the performance of its obligations
hereunder, including without limitation, (i) the costs incident to the
authorization, issuance, sale, preparation and delivery of the Securities and
any taxes payable in that connection; (ii) the costs incident to the preparation
and printing of the Preliminary Offering Memorandum, any other Time of Sale
Information and the Offering Memorandum (including any amendment or supplement
thereto) and the distribution thereof; (iii) the costs of reproducing and
distributing each of the Transaction Documents; (iv) the fees and expenses of
the Company’s counsel and independent accountants; (v) the fees and expenses
incurred in connection with the registration or qualification and determination
of eligibility for investment of the Securities under the laws of such
jurisdictions as the Representatives may designate; (vi) any fees charged by
rating agencies for rating the Securities; (vii) the fees and expenses of the
Trustee and any paying agent (including related fees and expenses of any counsel
to such parties); (viii) all expenses and application fees incurred in
connection with the application for the inclusion of the Securities on the
PORTAL Market and the approval of the Securities for book-entry transfer by DTC;
(ix) any fees or costs incident to listing the Underlying Securities on the
Exchange; and (x) all expenses incurred by the Company in connection with any
“road show” presentation to potential investors.

(b) If (i) this Agreement is terminated pursuant to Section 8, (ii) the Company
for any reason fails to tender the Securities for delivery to the Initial
Purchasers or (iii) the Initial Purchasers decline to purchase the Securities
for any reason permitted under this Agreement, the Company agrees to reimburse
the Initial Purchasers for all out-of-pocket costs and expenses (including the
fees and expenses of their counsel) reasonably incurred by the Initial
Purchasers in connection with this Agreement and the offering contemplated
hereby.

 

27



--------------------------------------------------------------------------------

11. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and any controlling persons referred to herein, and the affiliates,
officers and directors of each Initial Purchaser referred to in Section 7 hereof
and the directors and officers of the Company. Nothing in this Agreement is
intended or shall be construed to give any other person any legal or equitable
right, remedy or claim under or in respect of this Agreement or any provision
contained herein. No purchaser of Securities from any Initial Purchaser shall be
deemed to be a successor merely by reason of such purchase.

12. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Initial
Purchasers contained in this Agreement or made by or on behalf of the Company or
the Initial Purchasers pursuant to this Agreement or any certificate delivered
pursuant hereto shall survive the delivery of and payment for the Securities and
shall remain in full force and effect, regardless of any investigation made by
or on behalf of the Company or the Initial Purchasers. Sections 7 and 10 of this
Agreement shall survive any termination of this Agreement.

13. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “Exchange Act” means the Securities Exchange Act of
1934, as amended; (d) the term “subsidiary” has the meaning set forth in Rule
405 under the Securities Act; (e) the term “written communication” has the
meaning set forth in Rule 405 under the Securities Act; and (f) the term
“significant subsidiary” has the meaning set forth in Rule 1-02 of Regulation
S-X under the Exchange Act.

14. Miscellaneous.

(a) Authority of the Representatives. Any action by the Initial Purchasers
hereunder may be taken by J.P. Morgan Securities Inc. on behalf of the Initial
Purchasers, and any such action taken by J.P. Morgan Securities Inc. shall be
binding upon the Initial Purchasers.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representatives c/o J.P. Morgan Securities
Inc., 277 Park Avenue, New York, New York 10172 (fax: (212)-622-8358);
Attention: Syndicate Desk, and c/o Banc of America Securities LLC, 9 West 57th
Street, New York, New York 10019; Attention: ECM Legal. Notices to the Company
shall be given to them at CACI International Inc, 1100 North Glebe Road,
Arlington, VA 22201, (fax: (703) 841-2850); Attention: Arnold D. Morse, Chief
Legal Officer.

(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

28



--------------------------------------------------------------------------------

(d) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

(e) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(f) Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

 

29



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours, CACI INTERNATIONAL INC By:   /s/ Thomas Mutryn  

Name: Thomas Mutryn

Title: Executive Vice President & CFO

 

30



--------------------------------------------------------------------------------

Accepted: May 10, 2007

J.P. MORGAN SECURITIES INC.

BANC OF AMERICA SECURITIES LLC

For themselves and on behalf of the

several Initial Purchasers listed

in Schedule 1 hereto.

 

By: J.P. MORGAN SECURITIES INC. By:   /s/ Jeff Zajkowski  

Name: Jeff Zajkowski

Title: Managing Director

By: BANC OF AMERICA SECURITIES LLC By:   /s/ Thomas M. Morrison  

Name: Thomas M. Morrison

Title: Managing Director

 

31



--------------------------------------------------------------------------------

Schedule 1

 

Initial Purchaser

   Principal Amount

J.P. Morgan Securities Inc.

   $ 108,000,000

Banc of America Securities LLC

     108,000,000

Morgan Stanley & Co. Incorporated

     13,500,000

Raymond James & Associates, Inc.

     13,500,000

SunTrust Capital Markets, Inc.

     13,500,000

Wachovia Capital Markets, LLC

     13,500,000       

Total

   $ 270,000,000

 

Sch-1



--------------------------------------------------------------------------------

Schedule 2

List of Significant Subsidiaries

CACI-CMS Information Systems, Inc.

CACI-ISS, Inc.

CACI-NSR, Inc.

CACI Dynamic Systems, Inc.

CACI Enterprise Solutions, Inc.

CACI Limited

CACI MTL Systems, Inc.

CACI N.V.

CACI Premier Technology, Inc.

CACI Products Company

CACI Products Company California

CACI SYSTEMS AND TECHNOLOGY LTD

CACI Systems, Inc.

CACI Technologies, Inc.

CACI Technology Insights, Inc.

CACI, INC.-COMMERCIAL

CACI, INC.-FEDERAL

eVenture Technologies, LLC

IMAJ Consulting Limited

Rochester Information Systems Limited

R.M. Vredenburg & Co.

Sophron Partners Limited

Tech Computer Office Limited

 

Sch-2



--------------------------------------------------------------------------------

Schedule 3

List of Officers and Directors

to Deliver Lock-up Agreements

Herbert W. Anderson

Dan R. Bannister

Gregory R. Bradford

Paul M. Cofoni

Peter A. Derow

William M. Fairl

Carol P. Hanna

Gregory G. Johnson

Richard L. Leatherwood

J. P. London

Barbara A. McNamara

Thomas A. Mutryn

Warren R. Phillips

Charles P. Revoile

Henry Hugh Shelton

 

Sch-3



--------------------------------------------------------------------------------

Annex A

Additional Time of Sale Information

Term sheet containing the terms of the securities, substantially in the form of
Annex B.

 

A-A-1



--------------------------------------------------------------------------------

Annex B

Pricing Term Sheet



--------------------------------------------------------------------------------

LOGO [g94523image001.jpg]

CACI International Inc

$270,000,000 2.125% Convertible Senior Subordinated Notes due 2014

 

Security Information

   Company name    CACI International Inc Security    2.125% Convertible Senior
Subordinated Notes Registration format    144A with Registration Rights CUSIP   
127190 AC0 ISIN    US127190AC07 Ranking    Senior Subordinated Common stock
ticker    NYSE: “CAI”

 

Size

           Notes    Proceeds

Base deal

   270,000    $ 270,000,000

Overallotment option

   30,000    $ 30,000,000            

Total

   300,000    $ 300,000,000

 

Terms

  

Par amount per note

   $ 1,000  

Issue price

     1,000  

Coupon

     2.125 %

Conversion premium

     20.00 %

Last sale of common

   $ 45.54  

Conversion price

   $ 54.65  

Conversion rate

     18.2989  

Contingent conversion threshold

     130 %

Contingent conversion price

   $ 71.04  

Dates

  

Trade Date

     05/11/07  

Settlement Date

     05/16/07  

Maturity

     7 years  

Maturity Date

     05/01/14  

Coupon Payment Dates

     05/01, 11/01  

First Coupon Date

     11/01/07  

Call Schedule

  

First call date

     Call Price  

None

     NA  

Put Schedule

  

Put schedule

     Put Price  

None

     NA  

 

Initial Purchasers

        Economics  

Joint Book-Running Managers

   JPMorgan    40.00 %    Banc of America Securities LLC    40.00 %

Co-Managers

   Morgan Stanley    5.00 %    Raymond James    5.00 %    SunTrust Robinson
Humphrey    5.00 %    Wachovia Securities    5.00 %

Gross Spread

      2.125 %

 

Net Proceeds

  

Net Proceeds

   Approximately $193.6mm

Share repurchase

   Approximately $45.5mm

Net cost of convertible note hedge & warrant transactions

   Approximately $25.1mm

The notes and the common stock issuable upon conversion of the notes have not
been registered under the Securities Act of 1933, as amended, or any other state
securities laws. Unless they are registered, the notes and the common stock
issuable upon conversion of the notes may be offered only in transactions exempt
from or not subject to registration under the Securities Act of 1933, as
amended, or any other state securities laws. Accordingly, we are offering the
notes only to qualified institutional buyers under Rule 144A.

This communication shall not constitute an offer to sell or the solicitation of
an offer to buy securities nor shall there be any sale of these securities in
any state in which such solicitation or sale would be unlawful prior to
registration or qualification of these securities under the laws of any such
state.

This communication is intended for the sole use of the person to whom it is
provided by the sender.

The information in this term sheet supplements the Issuer’s Preliminary Offering
Memorandum, dated May 9, 2007 (the “Preliminary Offering Memorandum”) and
supersedes the information in the Preliminary Offering Memorandum to the extent
inconsistent with the information in the Preliminary Offering Memorandum. This
term sheet is qualified in its entirety by reference to the Preliminary Offering
Memorandum. Terms used herein but not defined herein shall have the respective
meanings as set forth in the Preliminary Offering Memorandum.

Indenture Amendments: The consent of the holders of the notes will be required
to amend the indenture to conform the provisions of the indenture to the
description of the notes contained in the offering memorandum.



--------------------------------------------------------------------------------

LOGO [g94523image001.jpg]

CACI International Inc

$270,000,000 2.125% Convertible Senior Subordinated Notes due 2014

Adjustment to shares delivered upon conversion upon certain fundamental changes

 

Assumptions

  

Stock price at issue

   $ 45.54  

Conversion premium

     20.00 %

Conversion price

   $ 54.65  

Face value

   $ 1,000.00  

Conversion rate

     18.2989  

Maximum rate

     21.9587  

The following table sets forth the hypothetical stock price, the effective date
and the number of

additional shares to be added to the conversion rate per $1,000 principal amount
of notes:

 

Effective date

  $45.54   $50.00   $55.00   $60.00   $65.00   $70.00   $75.00   $80.00   $85.00
  $90.00   $95.00   $100.00   $105.00   $110.00

May 16, 2007

  3.6598   2.9435   2.4018   1.9993   1.6932   1.4555   1.2672   1.1152   0.9905
  0.8865   0.7986   0.7234   0.6583   0.6013

May 1, 2008

  3.6598   2.8713   2.3040   1.8896   1.5801   1.3441   1.1603   1.0143   0.8963
  0.7993   0.7182   0.6495   0.5904   0.5391

May 1, 2009

  3.6598   2.7712   2.1708   1.7498   1.4373   1.2044   1.0272   0.8895   0.7805
  0.6924   0.6200   0.5594   0.5079   0.4635

May 1, 2010

  3.6598   2.6529   2.0169   1.5737   1.2596   1.0328   0.8656   0.7398   0.6429
  0.5667   0.5054   0.4550   0.4128   0.3769

May 1, 2011

  3.6598   2.5031   1.8158   1.3534   1.0392   0.8226   0.6706   0.5616   0.4813
  0.4207   0.3735   0.3357   0.3047   0.2786

May 1, 2012

  3.6598   2.2970   1.5385   1.0554   0.7493   0.5548   0.4299   0.3479   0.2924
  0.2533   0.2246   0.2024   0.1846   0.1697

May 1, 2013

  3.6598   2.0078   1.1248   0.6211   0.3502   0.2109   0.1412   0.1060   0.0874
  0.0765   0.0690   0.0634   0.0586   0.0544

May 1, 2014

  3.6598   0.0000   0.0000   0.0000   0.0000   0.0000   0.0000   0.0000   0.0000
  0.0000   0.0000   0.0000   0.0000   0.0000

The exact stock prices and effective dates may not be set forth in the table
above, in which case:

If the stock price is between two stock price amounts in the table or the
effective date is between two effective dates in the table, the number of
additional shares will be determined by a straight-line interpolation between
the number of additional shares set forth for the higher and lower stock price
amounts and the two dates, as applicable, based on a 365-day year;

If the stock price is greater than $110.00 per share (subject to adjustment), no
additional shares will be added to the conversion rate; and

If the stock price is less than $45.54 per share (subject to adjustment), no
additional shares will be added to the conversion rate.

Notwithstanding the foregoing, in no event will the total number of shares of
common stock issuable upon conversion exceed 21.9587 per $1,000 principal amount
of notes, subject to adjustments in the same manner as the conversion rate as
set forth in the Preliminary Offering Memorandum under the heading, ‘Description
of notes — Conversion rights — Conversion rate adjustments.’